It is my view that the statement upon which the conclusion of the majority is predicated, that "liability could be imposed upon the defendant only if it knew or in the exercise of reasonable inspection should have ascertained that the light was out" at the time the plaintiff fell, unduly limits the defendant's liability in view of the scope of the issue of liability presented by the record. The complaint alleged that by reason of the defendant's "failure to light" the stairs, they were dangerous and that this caused the plaintiff's fall. The finding discloses that it was in issue whether the defendant had *Page 534 
made any provision to maintain proper lighting of the stairway, and in its charge the trial court submitted this issue to the jury. They could reasonably have found a total failure of the defendant to do anything either to provide proper lighting facilities or to arrange for keeping the lights lighted, and that its negligence in these respects was a substantial factor in producing the plaintiff's fall. Since the evidence warranted a finding that the plaintiff was free from contributory negligence, the motion to set aside the verdict was properly denied.
I do not think that this case is "controlled by our opinion in Laflin v. Lomas  Nettleton Co.," as is stated in the majority opinion, because of the broader scope of the defendant's claimed negligence in the present case. To my mind that case would be more nearly on all fours if the defendant's breach of duty there relied on had been its failure to provide the steps supporting the toy referred to, which were essential as a means of exit from its apartment house, by reason of which the plaintiff fell and was injured, although she had been enabled to enter by steps provided temporarily by a volunteer and removed before her exit.
In my opinion there is no error.